United States Court of Appeals
                          For the Eighth Circuit

                    ___________________________

                            No. 20-3287
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                            Kelvin Lamar Davis

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

                Appeal from United States District Court
                for the Southern District of Iowa - Eastern
                              ____________

                        Submitted: March 30, 2021
                           Filed: April 2, 2021
                              [Unpublished]
                             ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.
       Kelvin Lamar Davis appeals the sentence the district court1 imposed upon
revoking his supervised release. Counsel has moved for leave to withdraw, and has
filed a brief challenging the sentence as unreasonable. We affirm.

        We conclude that the district court did not impose an unreasonable sentence.
See United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009) (in reviewing
revocation sentences, appellate court first ensures no significant procedural error
occurred, then considers substantive reasonableness of sentence under deferential
abuse-of-discretion standard). The record reflects that the district court properly
considered the 18 U.S.C. § 3553(a) factors, and there is no indication that it
overlooked a relevant factor, or committed a clear error of judgment in weighing
relevant factors, see United States v. Larison, 432 F.3d 921, 923-24 (8th Cir. 2006);
and the sentence is below the Guidelines range and the statutory limit, see 18 U.S.C.
§§ 3583(e)(3), (h); United States v. Aguayo-Delgado, 220 F.3d 926, 933 (8th Cir.
2000) (maximum supervised release sentence for 21 U.S.C. § 841(b)(1)(C) violation
is life); U.S.S.G. § 7B1.4(a); cf. United States v. Perkins, 526 F.3d 1107, 1110 (8th
Cir. 2008) (revocation sentence within Guidelines range is accorded a presumption
of substantive reasonableness on appeal).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-